Citation Nr: 9916081	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  98-04 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim to entitlement to service connection for a 
left shoulder disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim to entitlement to service connection for 
residuals of a back injury, shown as muscular strain to left 
posterior thorax.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1966 to 
February 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  That rating decision found that the 
appellant had not submitted new and material evidence to 
reopen his claim for service connection for a left shoulder 
disorder or his claim for service connection for residuals of 
a back injury, shown as muscular strain to left posterior 
thorax.


REMAND

A.  Missing Medical Evidence

A report from the Family Medical Center, dated August 1997, 
noted the veteran's long history of back and shoulder pain.  
The report also noted that the veteran was receiving Social 
Security benefits for these conditions.

In view of the nature of the veteran's claims, all records of 
treatment should be obtained and associated with the claims 
folder.  See Littke v. Derwinski, 1 Vet. App. 90 (1990); 
Hyder v. Derwinski, 1 Vet. App. 221 (1991).  The RO should 
make an attempt to retrieve the veteran's records from the 
Social Security Administration.  The Board notes, however, 
that the ability to retrieve these records may require some 
assistance from the veteran.  Pollard v. Brown, 6 Vet. App. 
11 (1993) (duty to assist not breached by failure of the 
Secretary to obtain requested records where the appellant 
failed to identify specifically what "additional medical 
records" were being sought and why they were relevant; the 
duty to assist is not a one-way street).

B.  Changing Standard for New and Material Issues.

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  38 U.S.C.A. § 5108 (West 
1991); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see 
Graves v. Brown, 8 Vet. App. 522, 524 (1996).  

When considering whether new and material evidence has been 
presented or secured to reopen a claim, the law provides,

If new and material evidence is presented 
or secured with respect to a claim which 
has been disallowed, the Secretary shall 
reopen the claim and review the former 
disposition of the claim.

38 U.S.C.A. § 5108 (West 1991).  

In Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991), the 
United States Court of Appeals for Veterans Claims (Court) 
(formerly the United States Court of Veterans Appeals) 
provided a standard, adopted from a district court decision 
pertaining to social security benefits, for determining 
whether evidence submitted by a claimant was "new and 
material".  See Chisholm v. Secretary of Health & Human 
Services, 717 F. Supp. 366, 367 (W.D. Pa. 1989).  Although a 
definition of new and material evidence at that time recently 
had been promulgated by VA, the Court stated that the VA 
regulation was not "inconsistent" with the standard 
articulated in Chisholm and that the standard in Chisholm was 
"clearer and more easily applied".  Colvin, 1 Vet. App. at 
174.

In a recent decision, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) held that the Court 
overstepped its judicial authority in failing to defer to the 
interpretation of the term "new and material" set forth by 
VA in its own regulation, and adopting instead "a definition 
of materiality from an entirely different benefits scheme -- 
the administration of social security benefits."  Hodge v. 
West, 155 F.3d 1356 (1998); 38 C.F.R. § 3.156(a) (1998).  
Therefore, the Federal Circuit overruled the Colvin test for 
the purposes of reopening claims for the award of veterans' 
benefits.  Hodge, at 1361.

The standard previously adopted by the Court in Colvin, and 
more fully defined and explained in subsequent decisions of 
the Court, required the Board to perform a two-step analysis 
when a veteran seeks to reopen a final decision based on new 
and material evidence.  Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  First, the Board must determine whether the 
evidence presented or secured since the last final 
disallowance is "new and material."  Ibid; see also 
Edenfield v. Brown, 8 Vet. App. 384, 389-90 (1995) (en banc) 
(holding that a denial on the merits and a determination that 
a claim is not well grounded both constitute a 
"disallowance" of a claim).  If it is, the Board must then 
reopen the claim and review the new evidence "in the context 
of" the old to determine whether the prior disposition of 
the claim should be altered.  Manio, 1 Vet. App. at 145; 
Jones v. Derwinski, 1 Vet. App. 210, 215 (1991).

The Court held that step one of the Manio two-step process, 
the determination of whether the evidence is new and 
material, involves three questions.  Evans v. Brown, 9 Vet. 
App. at 283.  The first question is whether the newly 
presented evidence is actually "new" in the sense that it 
was not of record at the time of the last final disallowance 
of the claim and is not merely cumulative of other evidence 
of record.  Ibid.; Struck v. Brown, 9 Vet. App. 145, 151 
(1996).  The second question is whether the evidence is 
"probative" of the "issue at hand."  Evans, 9 Vet. App. at 
283.  Evidence is "probative" when it "tend[s] to prove, 
or actually prov[es] an issue."  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), citing BLACK'S LAW DICTIONARY 1203 
(6th ed. 1990).  Determining what the "issue at hand" in a 
case is depends on the specified basis or bases for the last 
disallowance of the claim.  Evans, 9 Vet. App. at 284.  The 
third question is whether, in light of all of the evidence of 
record, there is a reasonable possibility that the outcome of 
the claim on the merits would be changed.  Dolan v. Brown, 
9 Vet. App. 358, 361 (1996); Evans, 9 Vet. App. at 283.  
Affirmative answers to both "materiality" questions are 
required in order for "new" evidence to be "material."  
Ibid.; Blackburn v. Brown, 8 Vet. App. 97, 102 (1995).  

Section 3.156(a) provides,

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156 (1998) (final emphasis added).  After 
reviewing the portion of the regulation emphasized above and 
considering the portion of the Colvin test requiring that 
"there must be reasonable possibility that that new 
evidence . . . would change the outcome" of the prior final 
decision in order to be considered "material" evidence, the 
Federal Circuit stated,

There is no indication that the test for 
materiality adopted by the Secretary was 
similarly intended to focus on whether 
the new evidence will affect the outcome 
of the ratings decision.  Although the 
regulation does require that the new 
evidence be "so significant that it must 
be considered in order to fairly decide 
the merits of the claim," 38 C.F.R. 
§ 3.156(a), it is not clear to what 
extent this addresses the final ratings 
decision rather than emphasizes the 
importance of ensuring that the 
evidentiary record is complete before a 
ratings decision is made.

Hodge, 155 F.3d at 1363.  The Federal Circuit considered an 
explanation that had accompanied the proposed regulatory 
amendment which added the definition in 
section 3.156(a) and concluded,

This passage suggests that the purpose 
behind the definition was not to require 
the veteran to demonstrate that the new 
evidence would probably change the 
outcome of the claim; rather, it 
emphasizes the importance of a complete 
record for evaluation of a veteran's 
claim.

Hodge, 155 F.3d at 1363.  The Federal Circuit also stated,

We certainly agree with the Court of 
Veterans Appeals that not every piece of 
new evidence is "material"; we are 
concerned, however, that some new 
evidence may well contribute to a more 
complete picture of the circumstances 
surrounding the origin of a veteran's 
injury or disability.

Hodge, 155 F.3d at 1363. 

If the newly presented evidence is not "new," the claim to 
reopen fails on that basis and no further analysis of the 
evidence is required.  Similarly, if "new" evidence is not 
"material," in the sense that it is not relevant to and 
probative of the "issue at hand," the claim to reopen fails 
on that basis and the inquiry ends.  See Evans, at 286 
(holding that "new" evidence was not relevant to and 
probative of a nexus between the claimed psychiatric disorder 
and an inservice injury or disease which was the "issue at 
hand" in the case, and therefore the "new" evidence was 
not "material" evidence and the inquiry ended, 
notwithstanding "old" evidence in the record pertaining to 
a nexus between the veteran's psychiatric disorder and his 
military service).

Recently, in Elkins v. West, 12 Vet App 209 (U. S. Vet. App. 
1999) (en banc), the Court held that the two-step process set 
out in Manio v. Derwinski, 1 Vet. App. at 145, for reopening 
claims became a three-step process under the Federal 
Circuit's holding in Hodge, supra:  VA must first determine 
whether new and material evidence has been presented under 38 
C.F.R. § 3.156(a); second, if new and material evidence has 
been presented, immediately upon reopening VA must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C. § 5107(a); and third, if the claim is well 
grounded, VA may evaluate the merits after ensuring the duty 
to assist under 38 U.S.C. § 5107(b) has been fulfilled.  See 
also Winters v. West, No. 97-2180 (U. S. Vet. App. Feb. 17, 
1999) (en banc).  Although prior to Hodge a conclusion that 
new and material evidence had been presented necessarily 
meant that the reopened claim was well grounded, the Court 
stated in Elkins that the Federal Circuit in Hodge 
effectively "decoupled" the relationship between 
determinations of well-groundedness and of new and material 
evidence by overruling the reasonable-possibility-of-a-
change-in-outcome prong of Colvin, supra.  There is no duty 
to assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).

There is no question that the Federal Circuit's decision in 
Hodge changed the controlling law relating to new and 
material evidence, and that the Colvin test had been replaced 
by a less restrictive standard which places emphasis upon the 
language of 38 C.F.R. § 3.156(a).  As the RO has denied the 
veteran's claim on the basis of the now-invalidated Colvin 
standard, a remand to the agency of original jurisdiction is 
required for the purpose of readjudication of the appellant's 
new and material evidence claim pursuant to the holdings in 
Hodge, Elkins, Winters, supra.  See Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991) (precedent decisions of the Court 
generally are given retroactive effect with regard to cases 
in which the administrative or judicial review process is not 
concluded).

To ensure that the Department of Veterans Affairs (VA) has 
met its duty to assist the claimant in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, the case is REMANDED to the regional 


office (RO) for the following development:

1.  The RO attempt to should secure all 
records which pertain to any award or 
denial of benefits from the Social 
Security Administration that are 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim. 

2.  After the above development is 
completed, the RO should readjudicate the 
issues on appeal with consideration of 
the holdings in Hodge, Elkins, Winters, 
supra.

Once the foregoing has been accomplished and, if the veteran 
remains dissatisfied with the outcome of the adjudication of 
the claims, both the veteran and his representative should be 
furnished a supplemental statement of the case covering all 
the pertinent evidence, law and regulatory criteria.  They 
should be afforded a reasonable period of time in which to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran needs to take 
no action until so informed.  The purpose of this REMAND is 
to assist the veteran and to obtain clarifying information.  
The Board intimates no opinion as to the ultimate outcome of  
this case.

While this case is in remand status, the veteran and his 
representative are free to submit additional evidence and 
argument on the questions at issue.  Quarles v. Derwinski, 3 
Vet.App. 129, 141 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



